



Exhibit 10.2


FULL HOUSE RESORTS, INC.
AWARD AGREEMENT




To:    Daniel R. Lee
From:    The Compensation Committee of the Board of Directors
CC:    Daniel Lee, President & Chief Executive Officer; Lewis Fanger, Sr. Vice
President, Chief Financial Officer
and Treasurer; Elaine Guidroz, Vice President, Secretary & General Counsel


Date:    May 24, 2017 (Award Date: May 24, 2017)
Re:    Award Agreement
Congratulations Daniel Lee (the “Grantee”)! On May 24, 2017, the Compensation
Committee (the “Committee”) of the Board of Directors of Full House Resorts,
Inc. (together with its Related Entities, the “Company”) granted an award (the
“Award”) to Grantee by the Company pursuant to the Company’s 2015 Equity
Incentive Plan (as amended from time to time, the “2015 Plan”). This Award
Agreement, including any document attached hereto (each, an “Attachment”), sets
forth the entire details of the Award. Unless otherwise provided herein, terms
used herein that are defined in the 2015 Plan and not defined herein shall have
the meanings attributable thereto in the 2015 Plan.
For good and valuable consideration, the receipt of which is hereby
acknowledged, the Company hereby grants to the Grantee, the Award described in
this Award Agreement, on the terms and conditions set forth in this Award
Agreement and the applicable Attachment (collectively, this “Agreement”).


Number of Shares and Type of Award:
Type of Award:                Non-Qualified Stock Option
Number of Shares, if applicable:        240,000
Applicable Attachment:            Attachment I-B


TERMS AND CONDITIONS


In addition to the terms and conditions set forth on the applicable Attachment,
the following terms and conditions apply.


1.
Compliance with the 2015 Plan. The Award is governed by the 2015 Plan and this
Agreement. If this Agreement and the 2015 Plan are inconsistent as to any aspect
of the Award, this Agreement will control. If this Agreement is silent as to any
aspect of the Award, the 2015 Plan will control.



2.
Administration; Interpretation. The Committee shall have full power and
authority to take all actions and make all determinations required or provided
for under this Agreement, and shall have full power and authority to take all
such other actions and make all such other determinations not inconsistent with
the terms of this Agreement that the Committee deems necessary or appropriate in
the administration of this Agreement and the 2015 Plan. All actions taken by the
Committee in good faith shall be final and binding upon the Grantee. No member
of the Committee or the Board shall be personally liable for any action,
determination or interpretation made in good






--------------------------------------------------------------------------------





faith with respect to this Agreement or the Award. The Grantee accepts the Award
subject to all of the terms, provisions and restrictions of this Agreement and
the 2015 Plan. The undersigned Grantee hereby accepts as binding, conclusive and
final all decisions or interpretations of the Board or the Committee upon any
questions arising under this Agreement or the 2015 Plan.


3.
Transferability. Except as may be set forth in the applicable Attachment, the
Award may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than in accordance with Section 6(l) of the 2015 Plan.



4.
Tax Consultation.



a.
The Grantee understands that the Grantee may suffer adverse tax consequences as
a result of the grant, vesting, exercise, purchase or further disposition of the
Award or any Option or Shares granted thereunder. Grantee represents that the
Grantee has consulted with any tax consultants Grantee deems advisable in
connection with the Award and that the Grantee is not relying on the Company for
any tax advice.



b.
Notwithstanding any other provision of this Agreement, to the extent that any
Award granted under the 2015 Plan constitutes deferred compensation, this
Agreement shall be interpreted in accordance with the requirements of Section
409(A) of the Internal Revenue Code of 1986, as amended (together with any
Department of Treasury regulations and any interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). The Committee may, in
its discretion adopt such amendment to this Agreement or adopt other policies
and procedures, including amendments, policies and procedures with a retroactive
effect; provided, that such amendments, policies and procedures shall not have a
materially adverse effect on any portion of this Award that has vested at the
time of such amendment or the adoption of such policies and procedures. The
Committee may take any other actions, as the Committee determines are necessary
or appropriate to comply with the requirements of Section 409A. Grantee
represents that Grantee has consulted with any tax consultants Grantee deems
advisable in connection with Section 409A.



5.
Adjustments; Fractional Shares. In accordance with Sections 8, 10 and 11 of the
2015 Plan, the Grantee acknowledges that the Award is subject to modification,
acceleration or termination upon certain events, including but not limited to,
the termination of Grantee’s Continuous Service, a Change in Control of the
Company or a change in the capitalization of the Company. Notwithstanding such
adjustment, no Award may be exercised that will result in the issuance of a
fraction of a Share.



6.
No Right to Continued Employment or Service. Nothing contained in this Agreement
shall confer, or be construed to confer, upon Grantee any right with respect to
the Grantee’s Continuous Service, nor shall it interfere in any with Grantee’s
right or the right of the Company to terminate the Grantee’s Continuous Service
at any time. The Company’s ability to terminate the employment of a Grantee who
is employed at will is in no way affected by a determination that Grantee’s
Continuous Service has been terminated for Cause for purposes of the 2015 Plan.



7.
No Effect on Compensation, Retirement or Other Benefit Plans. Nothing contained
in this Agreement shall preclude the Company from adopting or continuing in
effect other or additional compensation plans, agreements or arrangements, and
any such plans, agreements and arrangements may be either generally applicable
or applicable only in specific cases or to specific persons. Except as
specifically provided in a retirement or other benefit plan of the Company,
Awards shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to the level of compensation. The 2015 Plan is not a “Pension Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended (as amended, the “ERISA”).



8.
Unfunded Obligation. For purposes of the Award, Grantee shall have the status of
a general unsecured creditor of the Company, and any amount payable to Grantee
shall be an unfunded and unsecured obligation for all purposes,






--------------------------------------------------------------------------------





including Title I of the ERISA. To the extent that the Grantee or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater that the right of any unsecured
general creditor of the Company.


9.
Compliance with Securities Laws.



a.
Grantee acknowledges that, to the extent applicable, this Agreement is intended
to conform with (i) all provisions of the Securities Act of 1933, as amended,
and the Securities and Exchange Act of 1934, (as amended, the “Exchange Act”),
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, (ii) all applicable state securities laws and regulations,
and (iii) the rules and regulations of the Nasdaq Stock Market (collectively,
the “Securities Laws”). Notwithstanding anything to the contrary herein, this
Agreement and the Award granted hereunder, shall be administered (and exercised
where applicable) only in such a manner as to conform to the Securities Laws.



b.
Notwithstanding any other provision of this Agreement, if Grantee is subject to
Section 16 of the Exchange Act, the Award shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act. To the extent permitted by law, this Agreement shall be deemed
amended to the extent necessary to conform to any amendment of such exemptive
rule.



c.
If Shares issued pursuant to an Award or purchased through the exercise of an
Option or a SAR have not been registered under the Securities Act or any
applicable state laws on an effective registration statement at the time of the
issuance or exercise, as applicable, the Grantee shall, if required by the
Company, promptly make such written representations as are deemed necessary or
appropriate by the Company and/or its Counsel.



10.
Consent to Collection, Processing and Transfer of Personal Data. By accepting
the Award, the Grantee voluntarily acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 10.
The Grantee is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Grantee’s ability to participate in the 2015 Plan. The Company holds certain
personal information about the Grantee, including the Grantee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to any Shares that may be awarded, canceled, purchased, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of managing and
administering the 2015 Plan (“Data”). The Company will transfer Data within the
Company as necessary for the purpose of implementation, administration and
management of the Grantee’s participation in the 2015 Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the 2015 Plan. These recipients
may be located in the United States, or elsewhere throughout the world. The
Grantee hereby authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the 2015 Plan,
including any requisite transfer of such Data as may be required for the
administration of the 2015 Plan and/or the subsequent holding of Shares on the
Grantee’s behalf to a broker or other third party with whom the Grantee may
elect to deposit any Shares acquired pursuant to the 2015 Plan.



11.
Clawback Policy. By accepting the Award, the Grantee voluntarily acknowledges
and consents to the Clawback Policy set forth in Section 6(n) of the 2015 Plan.
Under the Clawback Policy, the Company may (i) cause the cancellation of any
Award, (ii) require reimbursement of any award by the Grantee, and (iii) effect
any other right of recoupment of equity and other compensation provided under
the 2015 Plan or otherwise in accordance with any Company policies that
currently exist or that may from time to time be adopted or modified in the
future by the Company and/or applicable law. In addition, the Grantee may be
required to repay to the Company certain previously paid compensation, whether
provided under this Plan, this Award Agreement, or otherwise in accordance with
any Clawback Policy.








--------------------------------------------------------------------------------





12.
Miscellaneous.



a.
Severability. If any provision in this Agreement is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction or under any applicable
law, rule or regulation, then such provision shall be construed or deemed
amended to conform to applicable law, and if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the Award hereunder, such provision shall be stricken as to
such jurisdiction and the remainder of this Agreement and the Award hereunder
shall remain in full force and effect.



b.
Notices. Any notice under this Agreement shall be in writing and shall be deemed
to have been duly given: (i) to the Company when deposited in the United States
certified mail, or with a reputable overnight carrier, postage prepaid, and
addressed to the Secretary of the Company, at 4670 S. Fort Apache Road, Suite
190, Las Vegas, 89147; and (ii) to the Grantee when deposited in the United
States certified mail, or with a reputable overnight carrier, postage prepaid,
and addressed to the Grantee at the address given below Grantee’s signature to
this Agreement, in each case subject to the right of each party to designate a
different address by notice given in accordance with this Section 12(b).



c.
Non-waiver of Breach. The waiver of (or failure to pursue) the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by the
waiving party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and shall not operate nor be construed as a bar
to the exercise of such right or remedy.



d.
Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of Delaware, without reference to the conflict of
laws rules or principles thereof.



e.
Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of such successors and assigns of the Company. This Agreement shall be
binding on Grantee, and subject to the transfer restrictions contained in
Section 6(l) of the 2015 Plan, this Agreement shall be binding on Grantee’s
heirs, executors, administrators, successors and assigns.



f.
Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended, or terminated at any time or
from time to time by the Committee, in order to comply with Securities Laws, or
for any other reason pursuant to Committee’s sole discretion; provided, that no
such amendment, modification, suspension or termination shall have a materially
adverse effect on any Award without the prior written consent of the Grantee.



g.
Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference. Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.



h.
Entire Agreement. This Agreement is binding upon the Grantee and the Company and
upon their respective heirs, executors, administrators, successors and assigns.
This Agreement, the 2015 Plan and related documents shall be governed by,
interpreted and enforced in accordance with the laws of the State of Delaware,
except to the extent preempted by Federal law. This Agreement contains the
entire agreement and understanding between the Grantee and the Company
respecting the Award.



i.
Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.



13.
Prospectus and Plan: Grantee acknowledges that Grantee has received a copy of
the 2015 Plan and a Prospectus prior to the execution of this Agreement. As a
condition to entering into this Agreement, and as a condition to the






--------------------------------------------------------------------------------





issuance of any Award, the Grantee agrees to be bound by all of the terms and
conditions herein and in the 2015 Plan.


**Please sign below and return this Agreement to Elaine Guidroz as soon as
possible**
This Agreement does or does not include an Attachment.


Full House Resorts, Inc.
By:
/s/ Lewis Fanger
 
 
 
 
Name:
Lewis Fanger
 
 
 
 
Its:
SVP, CFO & Treasurer
 








--------------------------------------------------------------------------------





GRANTEE ACKNOWLEDGMENT
I acknowledge the Award described herein on the terms presented and agree to be
bound by this Agreement and the terms of the 2015 Plan. I represent that I am
(check all that apply):
X An officer of the Company or of one of its subsidiaries;
X An employee of the Company or of one of its subsidiaries;
X A director of the Company;
__ A “Consultant” as defined in the 2015 Equity Incentive Plan.


Acknowledged:
/s/ Daniel R. Lee
 
Signature
 
 
 
Daniel R. Lee
 
Printed Name
 
 
 
 
 
Address
 
 
 
 
 
Address
 






















--------------------------------------------------------------------------------





ATTACHMENT I-B
NONQUALFIED STOCK OPTION AGREEMENT
Daniel Lee, as Grantee


Pursuant to the Award Agreement to which this Attachment I-B, Nonqualified Stock
Option Agreement is attached, the Company has granted to the Grantee an option
to purchase the number of Options indicated in the Award Agreement, on the terms
and conditions set forth in this Agreement.


1.Grant. The Company hereby grants to Grantee the option (the “Option”) to
purchase any part or all of the aggregate number of Shares set forth in the
Award Agreement (the “Option Shares”) pursuant to the 2015 Plan. This Option is
granted as of May 24, 2017 (the “Award Date”). The Option Shares shall upon
issue rank equally in all respects with all other Shares. The Option is not
intended to qualify as an “incentive stock option” defined in Section 422(b) of
the Internal Revenue Code of 1986, as amended (the “Code”).


2.Exercise Price. The exercise price for the Option Shares shall be, except as
herein provided, $2.32 per Option Share, hereinafter sometimes referred to as
the “Option Price,” payable immediately in full upon the exercise of the Option.
In no event shall the Option Price be less than 100% of the Fair Market Value of
the Option Shares subject to this Option the Award Date (or 110% where the
Option Holder owns more than 10% of the combined voting power of all classes of
stock of the Company the Award Date).


3.Commencement of Exercisability.


(a)Except as otherwise provided in Sections 3(b), 3(c), and 3(d) hereof, the
Option Shares shall become vested with respect to 1/24th of the total number of
Option Shares on each monthly anniversary of November 30, 2018 thereafter (each,
a “Vesting Date”), provided that the Continuous Service of the Grantee continues
through and on each applicable Vesting Date.


There shall be no proportionate or partial vesting of Option Shares in or during
the months, days or periods prior to each Vesting Date, and all vesting of
Option Shares shall occur only on the applicable Vesting Date.


(b)In the event that a Change in Control of the Company occurs during the
Grantee’s Continuous Service, the unvested Option Shares shall vest and become
exercisable in accordance with the terms of the 2015 Plan.


(c)The unvested Option Shares shall vest and become exercisable at such other
times and circumstances as provided in that certain Employment Agreement entered
into by and between the Grantee and the Company, dated as of November 28, 2014,
as amended by that certain First Amendment to Employment Agreement dated as of
May 24, 2017.


(d)Notwithstanding any other term or provision of this Agreement, the Board or
the Committee shall be authorized, in its sole discretion, based upon its review
and evaluation of the performance of the Grantee and of the Company, to
accelerate the vesting of any Option Shares under this Agreement, at such times
and upon such terms and conditions as the Board or the Committee shall deem
advisable.


4.Expiration of the Option. The Option may not be exercised to any extent by
anyone after May 24, 2027 (the “Expiration Date”). Unless otherwise provided in
an employment agreement the terms of which have been approved by the
Administrator, in the event the Grantee’s Continuous Service terminates, the
Grantee may exercise the Option to the extent that the Grantee was so entitled
as of the date of termination, but only within such period of time ending on the
date ninety (90) days following the termination of the Grantee’s Continuous
Service; provided that, if the termination of Continuous Service is by the
Company for Cause, the Option shall immediately terminate and cease to be
exercisable. If, after termination, the Grantee does not exercise his or her
Option within the time specified herein, the Option shall terminate without any
payment to the Grantee.







--------------------------------------------------------------------------------





5.Exercise of the Option.


(a)Except as provided herein or in the 2015 Plan, during the lifetime of the
Grantee, only the Grantee may exercise the Option or any portion thereof. After
the death or Disability of the Grantee, any exercisable portion of the Option
may be exercised pursuant to the terms of the 2015 Plan by any person empowered
to do so. Any portion of the Option not exercisable at the time of the death or
Disability of the Grantee shall terminate and cease to be exercisable.


(b)Any exercisable portion of the Option, or the entire Option if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 4 hereof.


(c)The Option may be exercised solely by delivery to the Secretary of the
Company (or other person or entity designated by the Company) of all of the
following, prior to the Expiration Date.


i.
A written or electronic notice, signed by the Grantee or other person then
entitled to exercise the Option and complying with the applicable rules
established by the Committee stating that the Option, or a portion thereof, is
exercised;



ii.
Full payment of the exercise price and applicable withholding taxes in a manner
permitted by Section 8(c) hereof;



iii.
Any other written representations or documents as may be required in the
Committee’s sole discretion to effect compliance with Securities Laws; and



iv.
If exercised under Section 5 hereof, the appropriate proof of the right of such
person or persons to exercise the Option.



Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary and
be subject to change from time to time.


(d)Consideration for the exercise of the Option may consist of any one of the
following, or a combination thereof:


i.
Cash;



ii.
Check;



iii.
Surrender of Shares or delivery of a properly executed form of attestation of
ownership of Shares as the Committee may require which have a Fair Market Value
on the date of surrender or attestation equal to the aggregate exercise price of
the Option Shares as to which the Option shall be exercised;



iv.
Payment through a broker-dealer sale and remittance procedure pursuant to which
the Grantee (A) shall provide written instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (B) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction;



v.
Payment through a “net exercise” such that, without the payment of any funds,
the Grantee may exercise the Option and receive the net number of Shares equal
to (i) the number of






--------------------------------------------------------------------------------





Option Shares as to which the Option is being exercised, multiplied by (ii) a
fraction, the numerator of which is the Fair Market Value per Share (on such
date as is determined by the Committee) less the exercise price per Option
Share, and the denominator of which is such Fair Market Value per Share (the
number of net Shares to be received shall be rounded down to the nearest whole
number of Shares); or


vi.
With the consent of the Committee, such other form of legal consideration as may
be acceptable to the Committee.



6.Conditions to the Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing the Shares purchased upon
exercise of the of the Option or portion thereof prior to fulfillment of the
conditions set forth herein and in the 2015 Plan.


7.Rights with Respect to the Option.


(a)Prior to the exercise of the Option, Grantee shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
Option Shares purchasable upon exercise of any part of the Option unless and
until such Option has been exercised and Shares have been issued by the Company
to the Grantee (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).


(b)Except as otherwise provided in this Agreement, the Grantee shall have, with
respect to all of the Shares issued by the Company to the Grantee upon exercise
of the Option, all of the rights of a holder of shares of common stock of the
Company, including without limitation (i) the right to vote such Shares, (ii)
the right to receive dividends, if any, as may be declared on the Shares from
time to time, and (iii) the rights available to all holders of shares of common
stock of the Company upon any merger, consolidation, reorganization, liquidation
or dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited). Any Shares issued to the Grantee as a dividend with respect to the
Shares shall have the same status set forth in this Section 7 unless otherwise
determined by the Committee.


(c)If at any time while this Agreement is in effect (or Options granted
hereunder shall be or remain unvested while Grantee’s Continuous Service
continues and has not yet terminated or ceased for any reason), there shall be
any increase or decrease in the number of issued and outstanding Shares of the
Company resulting from a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of the Shares, or similar
transaction affecting the Option, then and in that event, the Board or the
Committee shall make any adjustments it deems fair and appropriate, in view of
such change, in the number of Options then subject to this Agreement.


(d)Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding Option awarded hereunder,
shall not affect in any manner the right, power or authority of the Company to
make, authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Shares that would be issued
upon exercise of the Option and/or that would include, have or possess other
rights, benefits and/or preferences superior to those that would be applicable
to Shares that would be issued upon exercise of the Option, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).





--------------------------------------------------------------------------------







8.Tax Matters.


(a)The Grantee understands that the Grantee may suffer adverse tax consequences
as a result of the Award, vesting and/or exercise of the Option, and/or with the
purchase or disposition of the Shares subject to the Option.


(b)Upon exercise of the Option, Grantee shall pay to the Company, or make
arrangements satisfactory to the Committee for payment of, any federal, state or
local taxes of any kind required by law to be withheld with respect to the
exercise of the Option. If the Grantee shall fail to make such tax payments, or
fail to make satisfactory arrangements for the payment thereof, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind (including without limitation, the withholding of any Shares that
otherwise would be issued to the Grantee under this Agreement) otherwise due to
the Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to the exercise of the Option.


(c)The Grantee may satisfy the withholding requirements with respect to the
exercise of the Option pursuant to any one or combination of the following
methods:


i.
Payment in cash; or



ii.
By surrender of the whole number of Option Shares sufficient to satisfy the
minimum applicable tax withholding obligations incident to the exercise or
vesting of the Option (reduced to the lowest whole number of Option Shares if
such number of Option Shares withheld would result in withholding a fractional
Share with any remaining tax withholding settled in cash).



(d)Tax consequences on the Grantee (including without limitation federal, state,
local and foreign income tax consequences) with respect to the Option or the
exercise thereof (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee. The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and the Grantee’s filing, withholding and payment (or
tax liability) obligations.





